Citation Nr: 1444808	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  14-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee with prepatellar bursitis.

2.  Entitlement to an initial compensable rating for degenerative joint disease of the left knee.

3.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION


Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1979 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In February 2012, the Veteran was afforded a personal hearing before a hearing officer at the RO, and in May 2014, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

The issue of service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran stated during the May 2014 hearing that he was receiving disability benefits from the Social Security Administration (SSA).  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

During the May 2014 hearing, the Veteran stated that his service-connected right knee and left knee disabilities have worsened since his last VA examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexamination under 38 C.F.R. § 3.327 is warranted.

In a May 2011 opinion, the examiner opined that the Veteran' spinal stenosis was less likely related to service.  The basis for this opinion was that medical documentation supports that the etiology of spinal stenosis may be idiopathic and that posture abnormalities with increased lumbar lordosis can aggravate lower back pain.  The Board finds this rationale speculative and not tailored to the Veteran's specific case.  Nor does it address the Veteran's statements regarding the continuity of symptoms from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).   Further development is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of the determination on a claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

2.  Schedule the Veteran for an examination by an appropriate medical professional by someone who has not previously examined the Veteran to determine the etiology of his spine disability.  The examination report must reflect review of all pertinent material of record.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current spine disability is related to active service, including the documented in-service treatment of the back.  The examiner is to consider the Veteran's competent statements that he continued to suffer since from the same symptoms that he had during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's right and left knee disabilities.  The examination report must reflect review of all pertinent material of record.  

The examiner must provide the range of flexion and extension of the right and left knees in degrees and indicate whether there is objective evidence of pain on motion.  The examiner must also indicate whether the right and left knees exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.

The examiner is to indicate whether there is evidence of recurrent subluxation or lateral instability of the right and left knees.  All right and left knee pathology must be noted and the examiner must describe the extent and severity of the Veteran's right and left knee disabilities.  

The examiner must also indicate the impact the Veteran's right and left knee disabilities has on his ability to secure or follow a substantially gainful occupation.

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



